

115 HR 3585 IH: Wrongful Unmasking Prevention Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3585IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Farenthold (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make it a criminal offense to knowingly make a request to
			 access classified information concerning a United States person to be
			 unminimized pursuant to the Foreign Intelligence Surveillance Act for a
			 reason other than an authorized reason under that Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wrongful Unmasking Prevention Act. 2.Unlawful unmasking of nonpublic information of United States personsSection 798 of title 18, United States Code, is amended by adding at the end the following new subsection:
			
				(e)
 (1)Whoever knowingly makes a covered request to access classified information for any reason other than a reason described in paragraph (3) shall be imprisoned not more than ten years.
 (2)Whoever intentionally, knowingly, or negligently discloses classified information to a person, unless such person is authorized to receive such information for a reason described in paragraph (3), shall be imprisoned not more than ten years.
 (3)A reason described in this paragraph is any of the following: (A)To understand foreign intelligence information.
 (B)To assess the importance of foreign intelligence information. (C)To determine whether the classified information is evidence of a crime which has been, is being, or is about to be committed.
 (4)In this subsection: (A)The term covered request means a request for nonpublicly available information concerning a United States person to be unminimized pursuant to section 101, 301, 402, 501, or 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
 (B)The terms foreign intelligence information and United States person have the meaning given such terms in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)..
		